UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2, 2011 AllianceBernstein Holding l.p. (Exact name of registrant as specified in its charter) Delaware 001-09818 13-3434400 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1345 Avenue of the Americas, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-969-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. AllianceBernstein Holding L.P. (“AllianceBernstein Holding”) is furnishing the news release it issued on May 2, 2011 announcing financial and operating results for the quarter ended March 31, 2011 (“1Q11 Release”).The 1Q11 Release is attached hereto as Exhibit 99.01. AllianceBernstein Holding is furnishing its First Quarter 2011 Review, dated May 2, 2011 (“1Q11 Review”).The 1Q11 Review is attached hereto as Exhibit 99.02. AllianceBernstein Holding is furnishing a transcript of its conference call with analysts relating to the 1Q11 Release and the 1Q11 Review (“1Q11 Transcript”).The call took place on May 2, 2011. The 1Q11 Transcript is attached hereto as Exhibit 99.03. Item 7.01. Regulation FD Disclosure. AllianceBernstein Holding is furnishing the 1Q11 Release, which is attached hereto as Exhibit 99.01. AllianceBernstein Holding is furnishing the 1Q11 Review, which is attached hereto as Exhibit 99.02. AllianceBernstein Holding is furnishing the 1Q11 Transcript, which is attached hereto as Exhibit 99.03. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 1Q11 Release. 1Q11 Review. 1Q11 Transcript. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AllianceBernstein holding l.p. Dated:May 3, 2011 By: /s/ Edward J. Farrell Senior Vice President, Controller and Interim Chief Financial Officer
